McMurray, Presiding Judge.
Defendant Warren pleaded guilty pursuant to North Carolina v. Alford, 400 U. S. 25 (91 SC 160, 27 LE2d 162), to two counts of sexual battery. After successfully completing consecutive 12-month sentences on probation, defendant filed this direct appeal from an order denying his motion to expunge his criminal record after being discharged under Georgia’s First Offender Act, OCGA § 42-8-60 et seq. Held:
Appeals from orders entered pursuant to the superior court’s de novo review authority under OCGA § 35-3-37 (c) must be made via OCGA § 5-6-35’s discretionary appeal procedures. Strohecker v. Gwinnett County Police Dept., 182 Ga. App. 853, 854 (2) (357 SE2d 305). Our jurisdiction is invoked only by following the appropriate procedure, and where that procedure is not followed, this Court has no jurisdiction to consider the merits of the appeal. See Summerset v. Dept. of Offender Rehabilitation, 167 Ga. App. 730, 731 (307 SE2d 678). Since defendant Warren failed to comply with the mandatory procedures for discretionary review of the superior court’s order denying his motion to expunge his criminal record, this direct appeal *469must be dismissed.
Decided July 29, 1999.
Smith, Ronick & Corbin, Howard R. Ronick, for appellant.
Patrick H. Head, District Attorney, Debra H. Bernes, Maria B. Golick, Nancy I. Jordan, Assistant District Attorneys, for appellee.

Appeal dismissed.


Andrews, P. J., and Ruffin, J., concur.